Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-16 in the reply filed on 06/17/2022 is acknowledged.  Added claims 21-24 have also been examined, and the cancellation of claims 17-20 is noted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 7, 11-15 and  21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2003/0137459). In view of Mabuchi (US 2010/0273420)
Regarding 1, 12 and 21, Kim discloses a wireless device comprising:
a first member foldably attached to a second member to enable the wireless device to assume an open configuration and a folded configuration; [Figs. 5,6,8,9]
a first antenna set positioned within the first member and a second antenna set positioned within the second member; [Fig. 6, pp 0029 states that the first and second antenna 2 and 4 are in different folding sections]
 and an antenna controller module implemented to: configure the first antenna set and the second antenna set in a first operation mode when the wireless device being positioned in the open configuration;  [0029, 0036 the diversity mode may be applied by the MSM chip to control the antenna function in a more functional mode when open]
and configure the first antenna set and the second antenna set in a second operation mode in response to the wireless device being positioned in the folded configuration, the second operation mode including to configure the first antenna set with reduced functionality in comparison with the first operation mode. [Fig. 9, Gain from diversity effect is much lower in the closed state] but does not expressly disclose a controller acting in response to configuration, only in accordance with the configuration.   Mabuchi discloses an analogous device wherein mode is switched based on an open or closed state wherein a main controller controls antenna modes through antenna controllers respectively to change the phones mode in response to the phone being open or closed. [0033-37, each antenna is controlled by a controller, controlled by the main controller ih response to a state detected by a switch such as a Hall effect sensor]  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to have a controller act in response to a change or switch in the phone state to ensure proper operation in each given mode is carried out the whole time. 

2. the combination discloses the wireless device as recited in claim 1, wherein in the open configuration the first antenna set and the second antenna set are positioned coplanar with a chassis of the wireless device, and in the folded configuration the first antenna set and the second antenna set are positioned adjacent one another. [Kim, Figs. 5 and 6, antennas 2 and 5]

3. the combination discloses the wireless device as recited in claim 1, further comprising an orientation module implemented to detect a switch between the open configuration and the closed position of the wireless device, and to notify the antenna controller module of the switch. [Mabuchi 0037]

4, The wireless device as recited in claim 1, wherein the first operation mode enables operation of the first antenna set and the second antenna set for a first wireless technology and a second wireless technology, and wherein the second operation mode reduces operation of the wireless device for the second wireless technology. [Mabuchi, the short-range communications technology is limited in the closed mode, 0036]

5. The wireless device as recited in claim 4, wherein the second wireless technology comprises a higher wave frequency technology than the first wireless technology. [Mabuchi, Bluetooth [pp 0035 ]operates at 2.4 or 5.4 GHz., mobile phones can operate between these frequencies or also as low a 600-900 MHz]

6. The wireless device as recited in claim 1, wherein to configure the first antenna set with reduced functionality comprises to switch the first antenna set off. [Mabuchi, 0036 short range mode is turned off]

7. The wireless device as recited in claim 1, wherein to configure the first antenna set with reduced functionality comprises to remove the first antenna set from an active antenna path of the wireless device. [Mabuchi 0035, listening is turned off thus making that path inactive]

11. The wireless device as recited in claim 1, wherein in the open configuration the first antenna set includes a first antenna implemented as a primary receive antenna for a first wireless technology, and the second antenna set includes a second antenna implemented as a primary receive antenna for a second wireless technology, wherein the antenna controller module is further implemented to independently tune the first antenna for the first wireless technology and the second antenna for the second wireless technology. [Mabuchi 0033-0037, each wireless technology functions under its own controller subject to the main controller, thereby controlling communication and therefore tuning the antennas for their respective technology]

13. The method device as recited in claim 12, wherein said receiving the indication of the change in the physical configuration of the wireless device comprises receiving an indication that the wireless device transitions from an open configuration to a folded configuration. [Mabuchi 0036-0037]

14, The method device as recited in claim 12, wherein said configuring the first antenna set with reduced functionality comprises switching the first antenna set off. [Kim, The second antenna 4 performs the same function as the first antenna 2, except that the second antenna 4 does not operate when the folder is closed because it is connected to the first antenna 2 through the connecting block 6 only when the folder of the mobile phone is open., thus when in the folded position the antenna is an open circuit, which is to say, OFF]

15. The method device as recited in claim 12, wherein said configuring the first antenna set and the second antenna set in the second configuration mode further comprises reconfiguring an antenna switch diversity setting of the second antenna set to exclude the first antenna set. [Kim, ] [Kim, The second antenna 4 performs the same function as the first antenna 2, except that the second antenna 4 does not operate when the folder is closed because it is connected to the first antenna 2 through the connecting block 6 only when the folder of the mobile phone is open., thus when in the folded position the antenna is an open circuit, so that the one antenna is excluded.]

22. (New) The device of claim 21, wherein to receive the indication of the change in the physical configuration of the wireless device, the instructions are executable by the one or more processors to receive an indication that the wireless device transitions from an open configuration to a folded configuration. [Mabuchi 0036-0037]

23. (New) The device of claim 21, wherein to configure the first antenna set and the second antenna set in the second operation mode, the instructions are executable by the one or more processors to reconfigure an antenna switch diversity setting of the second antenna set to exclude the first antenna set. [Kim, The second antenna 4 performs the same function as the first antenna 2, except that the second antenna 4 does not operate when the folder is closed because it is connected to the first antenna 2 through the connecting block 6 only when the folder of the mobile phone is open., thus when in the folded position the antenna is an open circuit, and diversity mode/diversity effect is applied based on positioning.]


Claim(s) 8-10 , 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2003/0137459). In view of Mabuchi (US 2010/0273420) further in view of Geng (US 2019/0132794)
Regarding 8, 16 and 24 the combination discloses the wireless device as recited in claim 1, 12 and 21 wherein the antenna controller module is further implemented to: determine that the wireless device transitions from the open configuration to the folded configuration and determine that the wireless device transitions from the folded configuration to the open configuration [Mabuchi 0037]  but does not expressly disclose informing a remote or network module of the change.  Geng discloses a system that informs the network when a user terminal has switched communication modes, including a first and second communication modes. [0137 and 0179]   Therefore it would have been obvious to one or ordinary skill in the art at the time of filing to  communicate a first notification to a remote module based on the transition to the folded configuration; and communicate a second notification to the network module based on the transition to the open configuration, as the actual information is related to the mode change, [it is irrelevant at the network level what the device configuration is physically] and to inform the network of the change in mode in order to save bandwidth, power, and reduce unwanted interference by reducing signaling. 

9. The wireless device as recited in claim 8, wherein the first notification includes an instruction to stop utilizing a particular wireless technology for wireless transmission to the wireless device, and the second notification includes an instruction to resume utilizing the particular wireless technology for wireless transmission to the wireless device. [0179 scheduled signaling may be changed to contention signaling, and vice versa]

10. The wireless device as recited in claim 8, wherein the first notification identifies the transition from the open configuration to the folded configuration, and the second notification identifies the transition from the folded configuration to the open configuration. [this does not further limit claim 8, the transitions are already claimed above, and the combination shows that modes are reflected in open and closed states as shown above.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for a list of further reference relevant to the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648